Appeal from a decision of the Workmen’s Compensation Board, filed December 28, 1971, which determined that claimant was an employee of Frederick Whiteford, that the employer was not insured on the date of the injury, and that claimant suffered a 15% schedule loss of the use of his right foot causally related to the accidental injury of September 4, 1968. There was substantial evidence to support the board’s decision and questions of credibility were strictly within the province of the board. Decision affirmed, without costs. Herlihy, P. J., Cooke, Sweeney, Kane and Main, JJ., concur.